Afterwards, at the October term of 1883, appellants-*21moved for a rehearing. The motion was submitted October 2, and denied October 3.
Walker for tbe motion.
Mwrston against.
Per OubiaM.
This case having been heard and decided when three judges only were sitting, and a change in the 'Court having taken place and a further change being to occur on the first of January, a motion is now made for a rehearing at the next January term before the full Court as it will then be constituted.
Reid, unanimously, that a rehearing 'will not be ordered on the ground merely that a change ,o*f members of the bench has either taken place or is about to occur.